            Case 1:16-cr-00447-PKC Document 167 Filed 11/15/19 Page 1 of 1
                                             U.S. Department of Justice
   [Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        November 15, 2019

   BY ECF

   The Honorable P. Kevin Castel
   United States District Judge
   Southern District of New York
   Daniel Patrick Moynihan U.S. Courthouse
   500 Pearl Street
   New York, New York 10007

          Re:     United States v. Eric Robinson, 16 Cr. 447 (PKC)

   Dear Judge Castel:

           The defendant in this case, Eric Robinson, is currently facing seven specifications relating
   to his alleged violations of the conditions of his supervised release. After conferring with Your
   Honor’s Chambers, the Government respectfully submits this letter to request that the Court
   schedule a conference next week, during which the parties expect that the defendant will admit to
   five specifications; the Government will move to dismiss the remaining specifications. The parties
   expect that the defendant will admit to Specifications One through Four, as well as an additional
   specification in a forthcoming, amended violation report to be issued by the U.S. Probation Office
   in advance of the requested court conference. The parties have conferred regarding scheduling;
   the Government and the defense are both available next week on Monday, Tuesday, and
   Wednesday (November 18, 19, and 20, respectively); the defendant’s Probation Officer has
   expressed a preference for Tuesday, November 19, 2019.

VOSR conference is scheduled
for November 19, 2019 at 11:00 a.m.                           Respectfully submitted,

SO ORDERED.                                                   GEOFFREY S. BERMAN
Dated: 11/18/2019                                             United States Attorney for the
                                                              Southern District of New York


                                                        By: __________________________
                                                            Michael D. Neff
                                                            Assistant United States Attorney
                                                            (212) 637-2107

   cc: Xavier R. Donaldson, Esq. (via ECF)
       U.S. Probation Officer Sandra Osman (via email)
